 



Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

     THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of November 9, 2004
(this “First Amendment”), is by and among NCI BUILDING SYSTEMS, INC., a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower party hereto,
the Lenders party hereto and WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H

     WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the
Lenders are parties to that certain Credit Agreement dated as of June 18, 2004
(as amended, modified, supplemented or restated from time to time, the “Credit
Agreement”; capitalized terms used herein shall have the meanings ascribed
thereto in the Credit Agreement unless otherwise defined herein);

     WHEREAS, the Borrower has requested certain amendments to the Credit
Agreement; and

     WHEREAS, the Required Lenders have agreed to such amendments of the Credit
Agreement subject to the terms and conditions contained herein.

     NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

SECTION 1

AMENDMENTS

     1.1 Amendments to Section 1.1.

     (a) The definition of “Additional Amount” is hereby added to Section 1.1 of
the Credit Agreement to read as follows:

     “Additional Amount” shall mean, the additional amount payable by the
Borrower to the holders of the Senior Subordinated Convertible Notes upon the
failure of the Borrower to register the Senior Subordinated Convertible Notes
with the Securities and Exchange Commission within specific time periods or to
keep any such registration effective for specified periods as required pursuant
to the terms thereof.

     (b) The definition of “Availability” is hereby added to Section 1.1 of the
Credit Agreement to read as follows:

 



--------------------------------------------------------------------------------



 



     “Availability” shall mean, as of any date of determination, the Revolving
Committed Amount as of such date less outstanding LOC Obligations less
outstanding Swingline Loans less outstanding Revolving Loans.

     (c) The definition of “Consolidated Interest Expense” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

     “Consolidated Interest Expense” shall mean, for any period, for the
Borrower and its Subsidiaries, on a consolidated basis, total interest expense,
whether paid or accrued (including the Additional Amount and the interest
component of Capital Leases), including, without limitation, all commitment
fees, commissions, discounts and other fees and charges owed with respect to
letters of credit and net costs under interest rate contracts and foreign
exchange contracts, but excluding, however, amortization of debt issuance costs,
all as determined in conformity with GAAP (other than with respect to the
Additional Amount). Except as otherwise specified, the applicable period shall
be for the four consecutive quarters ending as of the date of computation.

     (d) The definition of “Subordinated Debt” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

     “Subordinated Debt” shall mean any Indebtedness incurred by any Credit
Party which by its terms is specifically subordinated in right of payment to the
prior payment of the Credit Party Obligations and contains subordination and
other terms acceptable to the Administrative Agent, including, without
limitation, the debt evidenced by the Senior Subordinated Convertible Notes.

     (e) The definition of “Senior Subordinated Convertible Notes” is hereby
added to Section 1.1 of the Credit Agreement to read as follows:

     “Senior Subordinated Convertible Notes” shall mean the senior subordinated
convertible notes to be issued by the Borrower on or before January 31, 2005 in
an aggregate principal amount up to $200,000,000 on terms and conditions
previously disclosed to the Lenders and otherwise acceptable to the
Administrative Agent, as such Senior Subordinated Convertible Notes may be
amended, restated, modified or supplemented and in effect from time to time in
accordance with the terms hereof.

     1.2 Amendment to Section 2.8. Section 2.8(b)(iv) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:



  (iv)   Debt Issuances. Immediately upon receipt by any Credit Party or any of
its Subsidiaries of proceeds from any Debt Issuance, the Borrower shall prepay
the Loans and/or cash collateralize the LOC Obligations in an aggregate amount
equal to 100% of the Net Cash Proceeds of such Debt Issuance (such prepayment to
be applied as set forth in clause (vii) below); provided, however, that such Net
Cash Proceeds shall not be required to be so applied to the extent the Borrower
delivers

2



--------------------------------------------------------------------------------



 



      to the Administrative Agent a certificate stating that it intends to use
such Net Cash Proceeds to finance a Permitted Acquisition within 90 days of the
receipt of such Net Cash Proceeds (provided that such 90 day period shall be
extended to a total of 180 days from the date of receipt of such Net Cash
Proceeds if (A) during such 90 day period any Credit Party enters into a
definitive purchase agreement or binding letter of intent with respect to a
Permitted Acquisition and (B) the Leverage Ratio as of the most recent fiscal
quarter ended prior to such Debt Issuance is less than 3.0 to 1.0); provided,
further, that with respect to the Senior Subordinated Convertible Notes only,
the Borrower shall not be required to deliver to the Administrative Agent the
certificate described above and the Net Cash Proceeds of the Senior Subordinated
Convertible Notes shall not be required to be applied as a prepayment for
12 months from the date of receipt by the Borrower of such Net Cash Proceeds
pending use by the Borrower of such Net Cash Proceeds to finance one or more
Permitted Acquisitions (or to repay Revolving Loans used to finance Permitted
Acquisitions) within such period (provided that such 12 month period shall be
extended to a total of 18 months from the date of receipt of such Net Cash
Proceeds if during such 12 month period any Credit Party enters into a
definitive purchase agreement or binding letter of intent with respect to a
Permitted Acquisition), it being expressly agreed that any Net Cash Proceeds not
used in connection with a Permitted Acquisition within such applicable period
(or used to repay Revolving Loans used to finance Permitted Acquisitions) shall
be applied to repay the Loans and/or cash collateralize the LOC Obligations
immediately following the end of such applicable period.

     1.3 Amendment to Section 6.11. Section 6.11 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

     Section 6.11 Restricted Payments.

     Declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of
Capital Stock of such Person, (b) to make dividends or other distributions
payable to the Borrower or a Domestic Subsidiary, (c) the Borrower may
repurchase shares of its Capital Stock in respect of employee benefit plans and
stock options in an aggregate amount not to exceed $5,000,000 during any fiscal
year, (d) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may make regularly scheduled
payments of interest in respect of Subordinated Indebtedness (including, without
limitation, the Senior Subordinated Convertible Notes and the Additional
Amount), (e) so long as no Default or Event of Default shall have occurred and
be continuing and the Borrower demonstrates pro forma compliance with the
financial covenants set forth in Section 5.9, the Borrower may repurchase shares
of its Capital Stock and/or pay cash dividends in an aggregate amount during the
term of this Credit Agreement not to exceed $25,000,000 plus 25% of Consolidated
Net Income since the Closing Date, (f) so long as no Default or Event of Default
shall have occurred and be

3



--------------------------------------------------------------------------------



 



continuing or would result therefrom, the Borrower may make cash payments on the
Senior Subordinated Convertible Notes as may be required pursuant to the terms
thereof upon the conversion for cash at the option of the holders of the Senior
Subordinated Convertible Notes and (g) so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom, the Borrower
may repurchase the Senior Subordinated Convertible Notes on or after
November 15, 2009 if required to do so by the holders thereof; provided that the
payments referred to in clauses (f) and (g) shall be permitted only to the
extent the Borrower can demonstrate (i) (A) that the Senior Leverage Ratio is
less than (x) with respect to payments made on or prior to April 30, 2008, 3.00
to 1.0 and (y) with respect to payments made after April 30, 2008, 2.75 to 1.00,
in each case on a pro forma basis after giving effect to such payment and
(B) Availability of at least $25,000,000 after giving effect to such payment or
(ii) that the Senior Leverage Ratio is less than 1.0 to 1.0.

SECTION 2

CLOSING CONDITIONS

     2.1 Closing Conditions.

     This First Amendment shall become effective at such time as the following
conditions shall have been satisfied (in form and substance reasonably
acceptable to the Administrative Agent):

     (a) Executed Amendment. Receipt by the Administrative Agent of a copy of
this First Amendment duly executed by each of the Credit Parties and the
Required Lenders;

     (b) Amendment Fee. Subject to approval of this First Amendment by the
Required Lenders, the payment by the Borrower of an amendment fee to the
Administrative Agent, for the pro rata benefit of the Lenders that execute and
deliver counterparts to this First Amendment by 5:00 p.m. Eastern Time on
November 5, 2004 (the “Consenting Lenders”), in an amount equal to 5.0 basis
points (.050%) of the aggregate Commitments of such Consenting Lenders; and

     (c) Expenses. The Agents and the Lenders shall have received from the
Borrower the aggregate amount of expenses payable in connection with the
consummation of the transactions contemplated hereby.

4



--------------------------------------------------------------------------------



 



SECTION 3

MISCELLANEOUS

     3.1 Amended Terms. The term “Credit Agreement” as used in each of the
Credit Documents shall hereafter mean the Credit Agreement as amended by this
First Amendment. Except as specifically amended hereby or otherwise agreed, the
Credit Agreement and the other Credit Documents are hereby ratified and
confirmed and shall remain in full force and effect according to their terms.

     3.2 Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:

     (a) It has taken all necessary action to authorize the execution, delivery
and performance of this First Amendment.

     (b) This First Amendment has been duly executed and delivered by such
Person and constitutes such Person’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

     (c) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this First Amendment.

     (d) The representations and warranties set forth in Article III of the
Credit Agreement are true and correct in all material respects as of the date
hereof except for those which expressly relate to an earlier date.

     (e) After giving effect to this First Amendment, no event has occurred and
is continuing which constitutes a Default or an Event of Default.

     (f) The Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Security Documents and prior to all Liens other
than Permitted Liens.

     (g) Except as specifically provided in this First Amendment, the Credit
Party Obligations are not reduced or modified by this First Amendment and are
not subject to any offsets, defenses or counterclaims.

5



--------------------------------------------------------------------------------



 



     3.3 Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Agreement applicable to it and (b) that it is
responsible for the observance and full performance of its respective Credit
Party Obligations.

     3.4 Instrument Pursuant to Credit Agreement. This First Amendment is a
Credit Document executed pursuant to the Credit Agreement and shall be
construed, administered and applied in accordance with the terms and provisions
of the Credit Agreement.

     3.5 Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this First Amendment.

     3.6 Expenses. The Borrower agrees to pay all reasonable costs and expenses
of the Administrative Agent in connection with the preparation, negotiation,
execution and delivery of this First Amendment, including, without limitation,
the reasonable fees and expenses of Moore & Van Allen PLLC, and all previously
incurred fees and expenses which remain outstanding on the date hereof.

     3.7 GOVERNING LAW. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH CAROLINA.

     3.8 Counterparts/Telecopy. This First Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of executed counterparts of the First Amendment by telecopy
shall be effective as an original and shall constitute a representation that an
original shall be delivered.

     3.9 Successors and Assigns. This First Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

[Signature Pages to Follow]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this First Amendment to be duly executed and delivered as of the date first
above written.

          BORROWER:   NCI BUILDING SYSTEMS, INC.
 
       

  By:   /s/ Robert J. Medlock

     

--------------------------------------------------------------------------------

 

      Robert J. Medlock

      Executive Vice President and
Chief Financial Officer
 
        GUARANTORS:   NCI HOLDING CORP.
NCI OPERATING CORP.
METAL COATERS OF CALIFORNIA, INC.
 
       

  By:   /s/ Robert J. Medlock

     

--------------------------------------------------------------------------------

 

      Robert J. Medlock

      Executive Vice President and
Chief Financial Officer
 
            A & S BUILDING SYSTEMS, L.P.
NCI BUILDING SYSTEMS, L.P.
METAL BUILDING COMPONENTS, L.P.
NCI GROUP, L.P.
 
       

      NCI OPERATING CORP.,
as General Partner
 
       

  By:   /s/ Robert J. Medlock

     

--------------------------------------------------------------------------------

 

      Robert J. Medlock

      Executive Vice President and
Chief Financial Officer

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT
AND LENDERS:   WACHOVIA BANK, NATIONAL
ASSOCIATION,
as Administrative Agent and as a Lender
 
       

  By:   /s/ Andrew G. Payne 

     

--------------------------------------------------------------------------------

 

      Name:  Andrew G. Payne

      Title:    Director
 
       

     

--------------------------------------------------------------------------------

 

      as a Lender
 
       

  By:   /s/ Andrew G. Payne 

     

--------------------------------------------------------------------------------

 

      Name:  Andrew G. Payne

      Title:    Director

 